Citation Nr: 1540807	
Decision Date: 09/22/15    Archive Date: 10/02/15

DOCKET NO.  14-07 397	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Whether the distribution of retroactive accrued benefits equally to the Veteran's three surviving children, K.K. Jr. (the appellant), S.P., and K.W., was correct.


ATTORNEY FOR THE BOARD

David Gratz, Counsel








INTRODUCTION

The Veteran served on active duty from January 1960 to January 1973, and his decorations included the Combat Action Ribbon.  He died in August 1999.  The appellant is one of the Veteran's three surviving children.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2012 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.


FINDINGS OF FACT

1.  The Veteran died in August 1999.

2.  The Veteran's surviving spouse was awarded accrued benefits in March 2003, the check was returned as undeliverable, and she did not claim the money prior to her death in January 2005.

3.  The Veteran has three surviving children, to whom payment of benefits is due in equal shares.


CONCLUSION OF LAW

The criteria for distribution of retroactive accrued benefits to the Veteran's three surviving children in equal shares have been met.  38 U.S.C.A. § 501 (West 2014); 38 C.F.R. § 3.816(f) (2015).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Because the application of the law to the undisputed facts is dispositive of this appeal, no discussion of VA's duties to notify and assist is necessary.  See Mason v. Principi, 16 Vet. App. 129 (2002); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

The appellant explains in his November 2012 notice of disagreement that he and his sister, S.P., are the only children of the Veteran and D.K., their mother.  He further explains that their half-sister, K.W., is the daughter of the Veteran and a person other than D.K.  The appellant further states in his January 2014 substantive appeal that VA awarded accrued benefits to D.K. in March 2003, and that she died in January 2005 without having received payment.  These facts are not in dispute.

The appellant contends in his January 2014 substantive appeal that because the Veteran's surviving spouse, D.K., was awarded accrued benefits in March 2003 and died in January 2005, all of the accrued benefits formerly owed to her should now be paid in equal shares to the children of D.K. and the Veteran-namely, the appellant and S.P.

The appellant further contends in his January 2014 substantive appeal that VA failed to properly notify D.K. of the accrued benefits due to her in her lifetime.  The appellant implies that had VA properly notified D.K. of the benefits due to her, she would have chosen not to expend those funds, but rather to pay them to himself and S.P. in equal shares.

The Board finds no basis for the appellant's contention that VA failed to properly notify D.K. of the accrued benefits due to her in her lifetime.  Indeed, the record reflects that VA mailed D.K. a letter in March 2003 to inform her that her claim for accrued benefits had been approved.  An electronic copy of the VA envelope, marked "Returned to Sender" and dated March 2003, is of record.  Further, as D.K. is now deceased, no remedy for the claimed failure of the duty to assist is available.

Moreover, there is no mechanism under law for VA to restrict payment of the Veteran's retroactive accrued benefits to only those children who were the offspring of the spouse to whom he was legally married at the time of his death.  Rather, the applicable regulation states that where, as here, "a Nehmer class member...dies prior to receiving payment of any such benefits, VA shall pay such unpaid retroactive benefits to the first individual or entity listed below that is in existence at the time of payment."  Where the Veteran's spouse is no longer "in existence," payment shall be made to the Veteran's "child(ren), regardless of age or marital status (if more than one child exists, payment will be made in equal shares, accompanied by an explanation of the division)."  38 C.F.R. § 3.816(f) (2015).  An accompanying Note clarifies that "the term 'child' includes natural and adopted children."  Id.

In this case, the Veteran's three surviving children are the appellant, S.P., and K.W.  Consequently, the distribution of retroactive accrued benefits equally to the three of them is required, and the appellant's claim is denied.  38 U.S.C.A. § 501 (West 2014); 38 C.F.R. § 3.816(f) (2015).


ORDER

The claim to restrict distribution of retroactive accrued benefits to the appellant and S.P., and to exclude the Veteran's third surviving child, K.W., is denied. 




____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


